Citation Nr: 1325394	
Decision Date: 08/12/13    Archive Date: 08/16/13

DOCKET NO.  10-05 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for drug dependency.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a gastrointestinal disability.

4.  Entitlement to service connection for hypertension

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to service connection for an acquired psychiatric disability, to exclude PTSD.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran served on active service from June 1970 to April 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Cleveland, Ohio Department of Veterans Affairs (VA) Regional Office (RO).  

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a complete review of the evidence.  

The Board notes that the October 208 rating decision denied the Veteran entitlement to service connection for depression.  However, the record shows the Veteran has received diagnoses of dysthymic disorder and a mood disorder.  In light of the U.S. Court of Appeals for Veterans Claims (Court) decision in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the issue has been recharacterized as one of an acquired psychiatric disability, to exclude PTSD, to reflect that the Veteran's claim is for service connection for a psychiatric disability, however characterized.

The issue of entitlement to service connection for diabetes mellitus due to exposure to herbicides has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a January 2004 rating decision, the RO denied the Veteran's claim to reopen a claim of entitlement to service connection for PTSD, and confirmed and continued a February 1995 denial of service connection on the basis that new and material evidence had not been submitted.  

2.  Evidence received since the January 2004 rating decision is not new and material and the Veteran's claim of entitlement to service connection for PTSD cannot be reopened.  

3.  In a May 1993 rating decision the Veteran was denied entitlement to service connection for a drug dependency and a stomach condition.  

4.  Evidence received since the May 1993 rating decision is not new and material and the Veteran's claims of entitlement to service connection for drug dependency and entitlement to service connection for a gastrointestinal disability cannot be reopened.  

5.  The evidence of record does not show that the Veteran's hypertension was incurred in, or caused by, his active service.  

6.  The evidence of record does not affirmatively show that the Veteran has been clinically diagnosed with hepatitis C; or that such a diagnosis was incurred in, or caused by, his active service.  

7.  The evidence of record does not show that the Veteran's acquired psychiatric disability is causally related to his active service.  


CONCLUSIONS OF LAW

1.  The January 2004 rating decision that denied reopening of the Veteran's claim of entitlement to service connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156(b) (2012)

2.  New and material evidence has not been received to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

3.  The May 1993 rating decision that denied entitlement to service connection for drug dependency and a stomach condition is final.  38 U.S.C.A. § 7105(c) (West 2002).  38 C.F.R. § 3.156(b) (2012)

4.  New and material evidence has not been received to reopen a claim of entitlement to service connection for drug dependency.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

5.  New and material evidence has not been received to reopen a claim of entitlement to service connection for a gastrointestinal disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2012).

6.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012). 

7.  The criteria for service connection for hepatitis C have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).

8.  The criteria for service connection for an acquired psychiatric disability, to exclude PTSD, have not been met.  38 U.S.C.A.  §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2012).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Legal Criteria

The Board has reviewed all of the evidence in the claims folders.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to these claims.

Claims to Reopen

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2012).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

II. Analysis

Claim to Reopen a Claim of Entitlement to Service Connection for PTSD

The Veteran's original claim of entitlement to service connection for PTSD was denied in a May 1993 rating decision, essentially on the basis that a diagnosis of PTSD was not shown by the evidence of record.  The Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD in September 1994.  In a February 1995 rating decision, after reopening the Veteran's claim and considering new evidence, the RO denied the Veteran's claim.  The Veteran timely perfected an appeal of the February 1995 rating decision and his claim of entitlement to service connection for PTSD was eventually denied by the Board in an August 1998 decision, essentially on the basis that there was no evidence the Veteran had engaged in combat or that he had PTSD as a result of an in-service traumatic event; the Veteran did not appeal.  In June 2003 the Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD, which was denied by the RO in a January 2004 rating decision on the basis that new and material evidence had not been submitted.  The Veteran did not appeal or submit new and material evidence within one year of that decision and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.The Veteran filed a claim to reopen his claim of entitlement to service connection for PTSD in April 2007, which was denied by the RO in October 2008.  The Veteran appealed.  

The evidence of record at the time of the June 2004 rating decision included the Veteran's service personnel records (SPRs) and his service treatment records (STRs).  A review of these records show that while on active service, the Veteran's military occupational specialty (MOS) was a cook and that he served in Udorn, Thailand from March 1971 to February 1972.  There was no indication from these records, nor was there a suggestion from the Veteran, that he ever served in combat.  

Also of record at the time of the June 2004 rating decision were various stressor statements by the Veteran related to incidents he alleged took place while serving in Thailand and a December 1994 VA examination.  

In the lay statements of record, the Veteran alleged that while on his way to Thailand he stopped in Saigon, Vietnam and that as soon as his plane landed they were attacked by mortars or rockets.  He further alleged that while serving in Thailand he witnessed a fellow airman commit suicide; that he was assigned duties which involved supplying ice to be used to fill body bags for dead soldiers being shipped back to the United States, and that while in Thailand the base was put on alert several times, but was not attacked.  He also stated that while in Thailand, he had an altercation with two Thai police officers while he was visiting his girlfriend off base.  

Based on his lay statements, the December 1994 VA examiner diagnosed the Veteran with PTSD and stated that the Veteran met 16 out of the 17 required PTSD criteria.  

However, a December 1997 letter from the U.S. Armed Services Center for Research of Unit Records (USASCRUR), of record at the time of the June 2004 rating decision, determined that the information provided by the Veteran was insufficient to verify any of his reported stressors.  

Also of record were VA treatment records showing that the Veteran received intermittent mental health treatment for addiction counseling and made periodic complaints of depression and symptoms of PTSD.  These treatment records note that the Veteran suffers from some PTSD symptoms.  Specifically, an April 2002 treatment record notes that the Veteran had some PTSD symptoms, but did not meet the DMS-IV criteria for a diagnosis.   

Evidence received since the June 2004 rating decision includes additional statements from the Veteran in which he reported the same stressor events that he had reported prior to the June 2004 rating decision, including: his plane landing in Saigon on his way to Thailand and being attacked; having to supply ice to be used in the body bags of dead soldiers; the base in Thailand being put on alert many times, and witnessing an airman commit suicide.  Additionally, he reported that a fellow airman and close friend of his contracted malaria and nearly died and that he helped prepare meals for many of the injured military members that were coming from Vietnam, and that these things were difficult for him.  

Also obtained subsequent to the June 2004 rating decision was a May 2008 memorandum to the file which found that the Veteran had not provided sufficient information to verify his reported stressor events.  The memorandum also found that there was no evidence in the Veteran's service personnel records that he had ever been in Vietnam.  

The Board in unable to view any of the newly received evidence as new and material.  The newly received lay statements from the Veteran simply reiterate the stressor events he had reported prior to the June 2004 rating decision (they are not "new" - the Veteran is simply retelling the same statement he provided in 2004 with few changes).  He has not provided the VA with new stressors or new medical evidence that would support his claim for PTSD. 

Further, beyond the above, the May 2008 memorandum to the file by VA, serves to further weigh against the Veteran's statements as there is no evidence he was ever in Vietnam (or in combat) or that his other stressor statements are verifiable (this evidence would only provide more evidence to deny the claim if the Board were to reopen the claim as it tends to show the veteran was not in Vietnam - in any event, it clearly does not provide a basis to reopen the case).

The new evidence does not show that the Veteran has a diagnosis of PTSD in accordance with DSM-IV and that such a diagnosis is related to an in-service traumatic event, nor does the new evidence establish that he served in combat.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for PTSD.  The new evidence does not materially show that the Veteran's served in combat, or that he has a diagnosis of PTSD related to an in-service traumatic event.  Therefore, the Board concludes, that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

Claim to Reopen a Claim of Entitlement to Service Connection for Drug Dependency

The Veteran's original claim of entitlement to service connection for drug dependency was denied in a May 1993 rating decision, on the basis that the Veteran's drug dependency was the result of willful misconduct; the Veteran did not appeal or submit new and material evidence within one year of that decision and it therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In April 2007, the Veteran filed a claim to reopen his claim of entitlement to service connection for drug dependency.  In a May 2008 rating decision, the RO continued the May 1993 denial of service connection.  The Veteran appealed.

The evidence of record at the time of the May 1993 rating decision included the Veteran's STRs and his service personnel records.  The Veteran's STRs showed that in November 1973, the Veteran was admitted for inpatient heroin detoxification at Davis-Monthan Air Force Base (AFB).  At that time, the Veteran reported that he had been using heroin for one and a half years and he was noted to have several needle track marks on his arms.  He was diagnosed with drug dependency, heroin.  The treatment records noted that following his inpatient stay, the Veteran continued to use drugs, as well as sell drugs and engage in theft, in order to fund his drug habit.  It was noted that due to the Veteran's drug dependency and his inability to adapt to military life it could be anticipated that he would behave in a manner which would be harmful to himself or the military and it was suggested that he be considered for administrative separation.  On his January 1974 separation examination, it was noted that the Veteran had used heroin and had been occasionally seen in the mental health clinic for addiction counseling, but had been dropped from the program for failing to attend meetings. 

Evidence received subsequent to the May 1993 rating decision includes VA treatment records that show the Veteran receives intermittent addiction counseling and methadone therapy for his drug dependency, as well as statements from the Veteran, in which he has stated that his drug dependency started while he was on active service.  

The Board in unable to view any of the newly received evidence as new and material.  The newly received medical records and the lay statements from the Veteran simply document that the Veteran does have a drug dependency, and that his drug dependency began during his active service.  This evidence does not include any competent suggestion that his drug dependency was not the result of his willful misconduct while on active service, the standard in this case. 

Further, the Board notes that the fact that the Veteran had a drug dependency, and that such a dependency began during his active service, were never in dispute.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a drug dependency.  The new evidence does not materially show that the Veteran's drug dependency was not the result of willful misconduct, the key issue in the case in the past.  Therefore, the Board concludes, that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.

Claim to Reopen a Claim of Entitlement to Service Connection for a Gastrointestinal Disability 

The Veteran's original claim of entitlement to service connection for a gastrointestinal disability (claimed as a stomach condition) was denied in a May 1993 rating decision, essentially on the basis that a chronic disability was not shown at the time of the Veteran's separation from active service.  The Veteran did not appeal that decision, nor did he file new and material evidence within one year, the decision therefore became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.156.  In April 2007, the Veteran filed a claim to reopen his claim of entitlement to service connection for a gastrointestinal disability.  In a May 2008 rating decision, the RO continued the May 1993 denial of service connection.  The Veteran appealed.  

The evidence of record at the time of the May 1993 rating decision included the Veteran's STRs which included an April 1972 treatment record where the Veteran complained of epigastric pain; however, he left the treatment facility before he was seen by a treatment provider.  The Veteran's January 1974 separation examination noted a history of stomach cramps and the Veteran reported stomach, liver, or intestinal trouble on the associated report of medical history.  However, it was noted that the Veteran had used Maalox for treatment, with good results, and he had no current complaints and no sequela of symptoms at the time of his separation examination.  

Evidence received subsequent to the May 1993 denial includes an August 1981 private treatment note from Dr. A.T. in Columbus, Ohio, which shows that the Veteran was treated for complaints of brown and black emesia for 2 days.  He was assessed with a bleeding ulcer and prescribed a bland diet, Tagamet, and Maalox.  Also received subsequent to the May 1993 denial are December 1997 private treatment records from the Ohio State University Medical Center, which show that the Veteran was treated for a bleeding ulcer.  He was noted to have a history of peptic ulcer disease and drug and alcohol abuse.  He was admitted to the intensive care unit and later underwent a antrectomy with vagotomy.  These treatment records contain no indication or suggestion that the Veteran's gastrointestinal disability may have began during his active service.  

The Board is unable to view any of the newly received evidence as new and material.  The newly received medical records simply document that the Veteran has received treatment for a gastrointestinal disability and do not include any competent suggestion that such disability or diagnosis was chronic, or even present, at the time of his separation from active service.  As such, and even considering the holding in Shade v. Shinseki, 24 Vet. App. 110 (2010) to the effect that the VA regulation as to reopening a claim "must be read as creating a low threshold," the claim is not reopened.  38 C.F.R. § 3.156(a).

Overall, the Board finds that the new evidence does not relate to an unestablished fact necessary to substantiate the Veteran's claim of entitlement to service connection for a gastrointestinal disability.  The new evidence does not materially show that the Veteran's gastrointestinal disability was chronic, or even present, at the time of his separation from active service.  Therefore, the Board concludes, that the Veteran has not presented new and material evidence to reopen his claim.  Accordingly, the appeal is denied.  See 38 U.S.C.A. § 5108.



Service Connection for Hepatitis C, Hypertension, and an Acquired Psychiatric Disability

The Veteran contends that he is entitled to service connection for hypertension, hepatitis C, and an acquired psychiatric disability (other than PTSD), as such disabilities were incurred in, or caused by, his active service.  

A review of the Veteran's STRs is silent for any complaints, treatment, findings, or diagnoses of hypertension.  At his January 1974 separation examination, the Veteran's blood pressure was noted to be 120 systolic over 60 diastolic.  

The STRs contain no complaints or diagnoses related to hepatitis C.  The Board notes that on the January 1974 report or medical history, associated with his separation examination, the Veteran reported a history of stomach, liver, or intestinal trouble; however, there is no evidence to suggest that the Veteran was suggesting he had liver trouble that could now be attributed to his diagnosed hepatitis C.  The evidence of record suggests that this reported history was related to the epigastric complaints discussed above.  

Further, as discussed above, the STRs show that in November 1973 he received in-patient treatment for heroin addiction and his January 1974 separation examination indicates that he received follow-up addiction counseling at the mental health clinic, but that he failed to attend the required meetings and was dropped from the program.  There is no indication from the STRs that he specifically sought treatment for a mental health disability.  

VA treatment records show that the Veteran receives intermittent treatment for several medical conditions, including his hypertension.  A July 2001 VA treatment record shows that the Veteran was seen for a new patient visit.  At that time he reported that he had been diagnosed with hypertension in 1993, but that he was not currently on medication.  He reported that he no other health problems that he knew of.  

An August 2001 VA treatment record notes that the Veteran had an elevated liver enzyme and should be tested for hepatitis C and B/AB; however, the record suggests the test was never conducted.  A December 2002 VA treatment record again notes that the Veteran had the same elevated liver enzyme and should be tested for hepatitis C and B/AB; again, there is no indication the test was ever conducted.  

The VA treatment records show that the Veteran received somewhat regular addiction counseling from August 2001 to September 2004.  These treatment records note that the Veteran reported he was depressed at times.  In August 2001, the Veteran was seen at the VA medical Center for a psychological consultation, at which time he was diagnosed with dysthymic disorder and noted to be depressed and anxious.  The Veteran was noted to become upset when discussing his time in active service, specifically, when he discussed getting to know men he served with and then later learning they had been killed or injured.  At a follow-up psychological consultation in August 2001 at the VA Medical Center, the Veteran was diagnosed with a mood disorder secondary to his substance abuse after he had reported that he had been depressed on and off for years secondary to his drug use.  He reported that he occasionally felt depressed and had trouble sleeping, but that he felt much better since he quit drugs.  

The remainder of the VA treatment records show that the Veteran was seen for intermittent blood pressure checks between July 2001 and September 2004; however, there is no indication from the VA treatment records that his hypertension was related to his active service.  Additionally, these records do not show that the recommended test for hepatitis C and/or B/AB was ever conducted.  Further, the VA treatment notes of record show that the Veteran continued to seek addiction counseling and occasionally reported symptoms of depression, which he at times associated with his active service, but he also associated with his drug dependency and family related stressors.  Aside from the Veteran's reports, there is no indication that the Veteran's acquired psychiatric disability was related to his active service.  

Also of record are private treatment records from the Ohio Department of Rehabilitation and Correction (ODRC) which show that the Veteran received regular treatment for his hypertension while incarcerated and that in January 2006, the Veteran reported he had been diagnosed with hepatitis C in 2001.  The remainder of the Veteran's treatment records from the ODRC show that his reported diagnosis of hepatitis C remained stable, without medication.  There is no suggestion or indication from the ODRC records that the Veteran's hypertension or reported hepatitis C was related to his active service.  The ODRC records contain no indication that the Veteran sought mental health treatment while incarcerated.

At the outset, the Board notes that there is no clear indication from the medical evidence of record that the Veteran has ever been diagnosed, through appropriate clinical testing, with hepatitis C.  The record reflects that in August 2001 and in December 2002, he was noted to have an elevated liver enzyme, which may have suggested possible hepatitis, and that clinical testing was recommended.  However, there is no indication that this testing was ever performed.  While the Veteran reported to the ODRC medical staff in January 2006 that he had been diagnosed with hepatitis C in 2001, this report is not supported by the medical evidence of record.  Further, while the ODRC treatment records document that while the Veteran was incarcerated, they monitored his liver function and his "diagnosed" hepatitis C was continually noted to be stable, there is no actual evidence of record indicating that the ODRC medical staff conducted the clinical testing required to confirm that the Veteran did, in fact, have a diagnosis of hepatitis C.  

The Board notes that Under 38 U.S.C.A. § 1110, a claimant must submit proof of a presently existing disability resulting from service in order to merit an award of compensation.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  In this case, while the Veteran has submitted evidence that he has received treatment for hepatitis C, in the form of what can only be described as symptom monitoring, as he has not been prescribed any medication; there is no actual evidence that he was ever clinically diagnosed with hepatitis of any kind.  As there is no record that the Veteran has been diagnosed with hepatitis of any kind, including hepatitis C, service connection for such disability is not warranted.  

In the event, the Board has no reason to assume the Veteran is in error when he says he has this problem at this time.  To the extent that he has attempted to claim that his hypertension, any diagnosed hepatitis C, and his acquired psychiatric disability had their onset in service and have continued since, the Board finds that the preponderance of the evidence is against the Veteran's claims.  Not only is there no evidence that the Veteran was treated for any of these disabilities while on active service, but there is no indication that the Veteran sought treatment for any of these disabilities until many years following separation from active service.  In this regard, the Board notes that the Veteran has reported that he was diagnosed with hypertension in 1993 and diagnosed with hepatitis C in 2001; 19 and 27 years following separation from active service, respectively.  

The first indication that the Veteran was diagnosed with an acquired psychiatric disability, excluding PTSD, were the August 2001 diagnoses of dysthymic disorder and mood disorder secondary to substance abuse, 19 years following separation from active service (which would only provide evidence against this claim as it indicates the cause of the problem is a disability not related to service, for reasons cited above).  Additionally, while the Veteran has reported some symptoms of depression related to thoughts of his time on active service, the majority of his symptoms caused by his acquired psychiatric disability have been attributed this his long history of drug abuse, as well as various family related stressors.  

The Board notes that while the passage of many years between separation from active service and medical documentation of a claimed disability is not immediately fatal to a Veteran's claim, see Maxson v. Gober, 230 F. 3d. 1330, 1333 (Fed. Cir. 2000), in this case, there is, unfortunately no evidence of record to support the Veteran's theory.  The only evidence in support of the Veteran's theories of entitlement are his own unsubstantiated lay statements, and the Board acknowledges that the Veteran is competent to report as to observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no suggestion or indication from the medical evidence of record that the Veteran's claimed disabilities are related to his active service and none of his treatment providers have ever offered even a speculative opinion concerning the etiology of any of his disabilities.  

The Board has also considered the Veteran's statements as to the relationship between his claimed disabilities and his active service.  Essentially, the Veteran has offered his conclusory opinion as to the etiology of his hypertension, his reported hepatitis C, and his acquired psychiatric disability.  However, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions, or that he even has a clinical diagnosis of hepatitis C.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In this case, assuming that the Veteran has been diagnosed with hepatitis C, he now seeks to offer etiology opinions regarding his hypertension, hepatitis C, and acquired psychiatric disability; however, the reasoning in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has hypertension, hepatitis C, and an acquired psychiatric disability due to his active service some 19 and/or 27 years earlier is too complex to be addressed by a layperson.  This connection or etiology is not amenable to observation alone.  Rather it is common knowledge that such relationships are the subject of extensive research by scientific and medical professionals.  Hence, the Veteran's opinion of the etiology of his current disabilities, however sincere, is not competent evidence and is entitled to low probative weight.

In sum, as there is no evidence that the Veteran's hypertension, any currently diagnosed hepatitis C, and an acquired psychiatric disability  had their onset in service or for many years after service, or that such disabilities were caused by or related to the Veteran's active military service, entitlement to service connection for hypertension, hepatitis C, and an acquired psychiatric disability must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2012).

III. Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: (1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and (2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

The Court has held that the VCAA requires additional notice when a claimant seeks to reopen a previously denied claim.  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court held that VA must examine the basis for a denial of a previously disallowed claim and provide the appellant with notice of the evidence of service connection found lacking in the previous denial.  Kent at 9-10.

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in May 2007 and July 2007.  These letters informed the Veteran of what evidence is required to substantiate his claim and of his and VA's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  These letters also provided the Veteran notice in compliance with Kent.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are: (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service (as in this case) would not suffice to meet the standards, as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.  Here, the Board notes that there is no evidence that the Veteran has actually been clinically diagnosed with hepatitis C, regardless, in the event he has a diagnosis of hepatitis C, the only evidence of record indicating that hypertension, hepatitis C, and an acquired psychiatric disability, are the result of his active service are the conclusory generalized lay statements of the Veteran, which are unsupported by even speculative medical evidence.  Accordingly, the Board finds that referral for VA medical examination is not warranted as to these issues.  

The Board notes that the RO has obtained the Veteran's service treatment records and VA outpatient treatment records and available postservice private treatment records.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of his claims discussed above.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).
ORDER

New and material evidence has not been received to reopen a claim for entitlement to service connection for PTSD.  The appeal is denied. 

New and material evidence has not been received to reopen a claim for entitlement to service connection for drug dependency.  The appeal is denied.

New and material evidence has not been received to reopen a claim for entitlement to service connection for a gastrointestinal disability.  The appeal is denied.  

Entitlement to service connection for hepatitis C is denied.

Entitlement to service connection for hypertension is denied. 

Entitlement to service connection for an acquired psychiatric disability, to exclude PTSD, is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


